Citation Nr: 1618182	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  10-46 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a psychiatric disability. 


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to September 1977, and from May 1979 to May 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Veteran testified at a Travel Board hearing in June 2012.


REMAND

At a June 2012 hearing, the Veteran stated that he was treated for the claimed psychiatric disorder within one year of separation from service.  The Veteran specifically reported being treated at the Boston and White River Junction VA medical facilities between 1980 and 1982.  The earliest post-service treatment record currently of record is an August 1982 hospital summary, most likely from the VA medical facility in Boston, indicating that the Veteran was discharged after two months of in-patient treatment for alcohol abuse and an abscessed tooth.  Of note, the Veteran claims that alcohol abuse is related to the claimed psychiatric disorder.  The record does not contain any VA treatment records predating the August 1982 hospital summary, to include any additional records created during the Veteran's two months of treatment.  Therefore, a remand is necessary to obtain outstanding VA treatment records.

In recently obtained VA treatment records of treatment since November 2009, the Veteran indicated that he received private treatment at other facilities.  In recent VA treatment records, the Veteran reported being psychotic for the first four years after separation from service.  In an April 2013 VA treatment record, the Veteran stated that he was treated with Thorazine in an unnamed New York hospital soon after service.  In a March 1998 VA treatment record, a VA examiner indicated that the Veteran had been receiving treatment at Grace House, a Vermont alcohol rehabilitation facility, prior to being evicted.  Other records from the same period indicate that the Veteran was treated at Serenity House, a sister facility to Grace House.  In a May 2000 VA treatment record, the Veteran reported being treated for a suicide attempt related to the claimed psychiatric disorder at the private medical hospital in Rutland, Vermont.  A remand is necessary to make reasonable attempts to obtain outstanding private treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record all outstanding VA treatment records for any psychiatric disability or alcohol addiction treatment, to include from the VA facilities in Boston, Massachusetts, and White River Junction, Vermont, between 1980 and 1982.  

2.  After obtaining any necessary releases, obtain and associate with the record all outstanding private treatment records for any psychiatric disability or alcohol addiction treatment identified by the Veteran.  Reasonable attempts should be made to obtain any records from Grace House, Serenity House, the Rutland Regional Medical Center, and an unnamed hospital in New York at which the Veteran reported being treated with Thorazine in the 1980s.  All records and responses received should be associated with the record.  All efforts to obtain the records should be fully documented, and the facility should provide a negative response if records are not available.  

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

